MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 Oct 03 2018, 5:59 am

regarded as precedent or cited before any                                 CLERK
                                                                      Indiana Supreme Court
court except for the purpose of establishing                             Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy P. Broden                                        Curtis T. Hill, Jr.
Broden Law                                               Attorney General of Indiana
Lafayette, Indiana
                                                         Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

James P. Little,                                         October 3, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-666
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D02-1707-F5-93



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-666 | October 3, 2018                Page 1 of 7
                                          Statement of the Case

[1]   James Little appeals his sentence, received pursuant to his guilty plea for

      operating a motor vehicle after his driving privileges were forfeited for life, a

      Level 5 felony. We affirm.


                                                      Issue

[2]   Little raises one issue, which we restate as whether his sentence is

      inappropriate.


                                                      Facts

[3]   On July 22, 2017, Little drove a vehicle in Tippecanoe County. Little was

      charged with operating a motor vehicle after his driving privileges were forfeited

      for life, a Level 5 felony, pursuant to Indiana Code Section 9-30-10-16. Little

      pleaded guilty to operating a motor vehicle after his driving privileges were

      forfeited for life, a Level 5 felony, and the State agreed to dismiss a probation

      revocation petition in another cause.


[4]   During the guilty plea hearing, Little admitted he was operating a motor vehicle

      on July 22, 2017, in Tippecanoe County, that his driving privileges were

      already forfeited for life at the time he operated the vehicle, and that Little knew

      they were forfeited for life at the time he operated the vehicle.


[5]   At sentencing, the trial court stated:


              I do have some familiarity with your history and while it is true,
              as Mr. O’Brien indicated, that perhaps your criminal history
              doesn’t include a lot of violent types of crimes, you are a repeat

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-666 | October 3, 2018   Page 2 of 7
              offender and it keeps going on and on and you keep doing the same
              darn thing. I don’t know how many times I’ve seen in this record
              that you’re driving while license forfeited for life . . . . And so, I’m
              not sure I buy the argument that you are at a low risk to re-offend.
              Your history just shows otherwise.


      Tr. Vol. II p. 30. The trial court found as aggravating factors: (1) Little’s

      criminal history; (2) the repetitive nature of the offense; (3) Little’s nineteen

      petitions to revoke probation filed against him, with nine revocations ordered;

      and (4) the fact that this offense was committed while Little was on pretrial

      release on the Bartholomew County case and after Little’s failure to appear on

      another case pending in Tippecanoe County. The trial court found the

      following mitigating factors: (1) Little pleaded guilty and took responsibility for

      his actions; (2) Little was cooperative with law enforcement; and (3) Little had

      a history of employment. The trial court found the aggravators “far outweigh

      the mitigating factors calling for an aggravated sentence.” Id. at 33. The trial

      court sentenced Little to six years to be executed in the Indiana Department of

      Correction.


                                                   Analysis

[6]   Sentencing decisions are within the discretion of the trial court and are

      reviewed on appeal for an abuse of discretion. See Grimes v. State, 84 N.E.3d

      635, 643 (Ind. Ct. App. 2017) (citing Anglemyer v. State, 868 N.E.2d 482, 490

      (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007)), trans denied. An

      abuse of discretion occurs if the decision is clearly against the logic and effect of

      the facts and circumstances before the court, or the reasonable, probable, and

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-666 | October 3, 2018   Page 3 of 7
      actual deductions to be drawn therefrom. Anglemyer, 868 N.E.2d at 490.

      Indiana Appellate Rule 7(B) provides that this court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, we

      find that the sentence “is inappropriate in light of the nature of the offense and

      the character of the offender.” The defendant bears the burden to persuade this

      court that his or her sentence is inappropriate. Wilson v. State, 966 N.E.2d 1259,

      1266 (Ind. Ct. App. 2012) (citing Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006)), trans. denied.


[7]   In Indiana, trial courts can tailor an appropriate sentence to the circumstances

      presented; the trial court’s judgment receives “considerable deference.” Sanders

      v. State, 71 N.E.3d 839, 844 (Ind. 2017) (quoting Cardwell v. State, 895 N.E.2d

      1219, 1222 (Ind. 2008)). In conducting our review, we do not look to see

      whether the defendant’s sentence is appropriate or “if another sentence might

      be more appropriate; rather, the question is whether the sentence imposed is

      inappropriate.” Sanders, 71 N.E.3d at 844 (citing King v. State, 894 N.E.2d 265,

      268 (Ind. Ct. App. 2008)).


[8]   We look to the statutory ranges established for the classification for the relevant

      offense. Little pleaded guilty to a Level 5 felony. The sentence for a Level 5

      felony ranges from one year to six years, with an advisory sentence of three

      years. Ind. Code § 35-50-2-6(b). Here, the trial court imposed a six-year

      sentence.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-666 | October 3, 2018   Page 4 of 7
[9]    We first review the nature of Little’s offense. Little drove a vehicle after

       lifetime forfeiture of his license and admitted to doing so knowingly. He has

       demonstrated disdain for the law by continuously choosing to operate a motor

       vehicle despite three prior convictions for operating a motor vehicle after

       forfeiture of his license for life.


[10]   Next, we consider Little’s character. Little’s extensive criminal history reflects

       poorly on his character. As noted in the pre-sentence investigation report

       (“PSI”) and at the sentencing hearing, Little has several misdemeanor

       convictions for check deception in 1996 and 1997; operating while intoxicated

       in 1994, 2003, and 2004; and driving while suspended in 1993 and 1995.

       Little’s felony convictions include battery on a child in 1993; two theft

       convictions in 1993, one theft conviction in 1994, and one theft conviction in

       1996; nine convictions for non-support of a dependent child in 1997; two theft

       by check deception convictions in 1997; check fraud in 1998; forgery in 1998;

       escape in 2001; fraud in 2002; habitual traffic offender in 2003 and 2004; and

       operating a motor vehicle after lifetime forfeiture in 2004, 2014, and 2017.

       Furthermore, Little committed the instant offense while on pretrial release in

       Bartholomew County for the same offense and after Little failed to appear at

       sentencing in a prior Tippecanoe County case for the same offense. To date,

       Little has been convicted of seven misdemeanors and twenty-five felonies,

       including multiple thefts, fraud, and forgery, all of which are considered crimes

       of dishonesty. Little has had nineteen petitions to revoke probation filed




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-666 | October 3, 2018   Page 5 of 7
       against him, with nine revocations ordered. Little also has a history of failing

       to appear. Little has a long history of thumbing his nose at the court.


[11]   Little argues that “some degree of criminal history is inherent in the offense of

       operating a motor vehicle after lifetime forfeiture as the statute defining that

       offense is a discreet [sic], separate and independent habitual offender statute

       providing for increasingly serious penalties for habitual violators of traffic

       laws.” Appellant’s Br. pp. 4-5. Little’s habitual driving offenses were not the

       only ones considered in his sentencing. These convictions followed two prior

       convictions for this same offense in 2004 and 2014. Little continued to drive a

       vehicle despite his knowledge that he should not and despite his prior

       convictions for this same offense. While Little’s expression of remorse may

       reflect well upon his character, the court questions his sincerity due to his

       repeated convictions for the same offense. Little’s alleged remorse does not

       necessarily outweigh his criminal history for purposes of sentencing. See

       Brattain v. State, 891 N.E.2d 1055, 1058 (Ind. Ct. App. 2008).


[12]   Little also argues that a defendant who pleads guilty deserves to have some

       mitigating weight extended to the guilty plea in return. The extent to which a

       guilty plea is mitigating, however, will vary from case to case. See Lavoie v.

       State, 903 N.E.2d 135, 143 (Ind. Ct. App. 2009) (citing Hope v. State, 834 N.E.2d

       713 (Ind. Ct. App. 2005)). It has been well established that “a plea is not

       necessarily a significant mitigating factor.” Lavoie, 903 N.E.2d at 143 (citing

       Cotto v. State, 829 N.E. 2d 520, 525 (Ind. 2005)). Specifically, “a guilty plea

       does not rise to the level of significant mitigation where the defendant has

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-666 | October 3, 2018   Page 6 of 7
       received a substantial benefit from the plea or where the evidence against him is

       such that the decision to plead guilty is merely a pragmatic one.” Wells v. State,

       836 N.E.2d 475, 479 (Ind. Ct. App. 2005), trans. denied. Here, Little’s

       outstanding probation revocation was dismissed pursuant to the plea

       agreement. This dismissal was a benefit to Little. Additionally, while the trial

       court did find that the guilty plea was a mitigating factor, the trial court also

       found that the aggravating factors far outweighed the mitigating factors. Under

       these circumstances, we are not persuaded that Little’s sentence is

       inappropriate.


                                                  Conclusion

[13]   Little’s sentence is not inappropriate in light of the nature of the offense or

       Little’s character. We affirm.


       Affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-666 | October 3, 2018   Page 7 of 7